DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cordes et al. (US 5538208 hereinafter Cordes) in view of Franks (US 20070007398 hereinafter Franks).

In regards to claim 1, Cordes discloses;” A connector for connecting and anchoring a first wire harness and a second wire harness (Abstract, Fig. 1), the connector comprising: a first connector that includes a connected portion and is anchored to the first wire harness (Fig. 2 (6), Col. 4, Lines 14-32); and a second connector that is anchored to the second wire harness and has a connecting portion that mounts on the connected portion (Fig. 2 (6’), Col. 4, lines 33-47), wherein the connecting portion (Fig. 2 (4)) mounts on the connected portion (Fig. 2 (5)) from a direction that follows an outer surface of the first wire harness as viewed in a length direction of the first wire harness and engages with the connected portion in the length direction of the first wire harness (Fig. 2 (shows 4 mounted to 5 using interface 9 and 10) (Text Col. 5, lines 12-42), the connecting portion includes a guide portion that guides the mounting of the connecting 

However, Franks discloses the structure as shown in figures 5 and 6 that shows two different wiring groups attached to each other by two interlocking attachment interfaces that are offset in the length direction of the wiring groups. As disclosed in figure 6 it can be seen that the wiring contained by the Ty Wrap 115 is off set from the wiring contained by the structure (21). It would have been obvious to one skilled in the art to form an offset when attaching two cables as disclosed by Franks. An offset of the two wiring bundles permits a lower profile of the bundled wire harness so that the bundles can fit within a restricted space. It would have been an obvious matter of design choice to use an offset connection structure, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being, within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976) Therefore using an offset as disclosed by Franks with the connection structure disclosed by Cordes, the claimed invention is disclosed.

In regards to claim 2, a modified Cordes discloses;” The connector according to claim 1, wherein a locking claw (Cordes Fig. 2 (12A and B) is provided that prevents disengagement from a condition in which one of the connecting portion and the connected portion is engaged with and mounted on the other (Col. 5, Lines 12-43).

In regards to claim 5, a modified Cordes discloses;” The connector according to claim 1, wherein the harness sliding guide is one of a pair of harness sliding guides provided at both ends of the connecting portion corresponding to the length direction of the first wire harness (Cordes Fig. 2 (8 and 8’), Col. 4, Lines 26-32).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent prior art references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847